Citation Nr: 1133033	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-36 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 6, 1999, for a grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1974.

This appeal initially came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned an effective date of December 6, 1999, for that grant of service connection. The Board affirmed the assigned effective date in a decision issued in July 2008.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC). By an Order dated in January 2009, the CAVC vacated and remanded the Board's January 2009 decision for consideration under 38 C.F.R. § 3.156(c).

In a June 2009 decision, the Board denied the claim for an effective date earlier than December 6, 1999, for the grant of service connection for PTSD.  The Veteran appealed that decision to the CAVC.  In a Memorandum Decision dated in March 2011, the CAVC set aside the Board's June 2009 decision and remanded for a more complete statement of reasons or bases as to whether the Veteran's claim is a new claim or a request to reopen.
 

FINDINGS OF FACT

1.  An unappealed February 1981 RO rating decision conceded the occurrence of an "isolated submarine incident" during service, but denied service connection for "claustrophobia" and "nerves" because there was no basis to associate a current condition with the military incident.

2.  A claim for service connection for PTSD was received by the RO on December 6, 1999, and a rating decision issued in April 2004 granted service connection for PTSD from the date of that claim.

3.  No formal or informal claim for service connection for a psychiatric disorder was received between the date of the notification of the 1981 rating decision that denied service connection for an acquired psychiatric disorder claimed as claustrophobia or "nerves" and the claim received in December 1999 for service connection for PTSD.

4.  The 1981 decision denying the claim was not based on the absence of any service department record, and the allowance of service connection for PTSD following the 1999 claim was not based on additional service treatment records or other service department records or information.


CONCLUSION OF LAW

The requirements for an effective date prior to December 6, 1999 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)), includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, an April 2005 letter provided the Veteran with information regarding effective dates for grants of service connection and provided the Veteran with an August 2005 statement of the case consistent with Dingess/Hartman.  Thereafter, the Veteran and his attorney were afforded the opportunity to present evidence and argument with respect to the claim for an earlier effective date.  The Board finds that these actions are sufficient to satisfy any duties to notify owed the Veteran.  The Board concludes, therefore, that the appeal may be adjudicated without a remand for further notification.

In addition, the Board finds that it is the law, and not the evidence that is dispositive in this case.  In such situations, the VA General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim, where further development of facts cannot change the outcome of the claim.  VAOPGCPREC 5-2004.  The Court has also held that where the law, and not the underlying facts or the development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).

In this case, the RO also provided assistance to the Veteran as to the claim for service connection for PTSD, as required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran and his attorney have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  In fact, the effective date for the grant of service connection must be made based on evidence already of record, so further development of the evidence is precluded.

Moreover, the Veteran is represented by counsel.  Counsel has made several submissions on behalf of the Veteran during the course of this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to sympathetic reading below).

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. A remand for additional notification or development would only result in unnecessarily delaying this matter with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier effective date

The Veteran essentially contends that he had PTSD prior to December 6, 1999, and asserts that he is entitled to service connection for PTSD prior to that date.  He asserts that the grant of service connection should be retroactive to the day after his service separation date, since he has had the same symptoms continuously since service.  Alternatively, he argues that the grant of service connection should be retroactive to his September 1980 claim for service connection for claustrophobia and nerves.  He argues that the reason his first claim was denied was because VA was unable to secure confidential Navy documents to verify the stressor.

The Veteran's attorney has also advanced arguments contending that the Veteran should be granted service connection retroactive to the date of his September 1980 claim, contending that the allowance of service connection for PTSD was based on newly-obtained service records.  38 C.F.R. § 3.156(c).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 (1992).  To determine when a claim was received, the Board must review all communication in the claims file that may be construed as an application for a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Under 38 C.F.R. § 3.156(c), as in effect in 1999, when the Veteran submitted the claim underlying this appeal, the regulation provided that where new and material evidence such as a supplemental report from a service department was received before or after a decision has become final, the former decision "will be reconsidered" by the adjudicating agency of original jurisdiction (AOJ).  This included official service department records which presumably had been misplaced and now been located and forwarded to VA.  38 C.F.R. § 3.156(c) (1999).

The provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006. See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  The regulation now provides:

 (c) Service department records. Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to:  (i) Service records that are related to a claimed in- service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met;  (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and  (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  (4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.

The preamble in the discussion of the proposed revision of 38 C.F.R. § 3.156(c) explained that the use of the words "new and material evidence" in the regulation was confusing.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The language inferred that VA was authorized to reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA could reconsider the prior decision.  The effective date assigned would relate back to the date of the original claim, or date entitlement arose, whichever is later.  The effective date would not be limited to the date of the claim to reopen.

The change was also intended to broaden the description of service department records to include unit records, such as those received from the JSRCC that pertain to military experiences claimed by a Veteran.   It was noted that such evidence could be particularly valuable in connection to claims for benefits for PTSD.  Id.

The Veteran submitted a claim for service connection for claustrophobia and "nerves" in September 1980.  The Veteran's service treatment records, entrance examination, separation examination, and other documents, including a "Record of Occupational Exposure to Ionizing Radiation," were obtained in 1980.  These records were sufficient to establish that the Veteran was on board the USS GUARDFISH in April 1973.  In October 1980, the Veteran submitted a statement indicating that he developed claustrophobia after an incident on board the submarine when he was sealed in a forward compartment of the submarine with a large number of crewmembers because of a malfunction of the submarine's reactor. The Veteran indicated that the crewmembers were afraid the ship might sink.  The Veteran's service treatment records confirmed treatment for claustrophobia associated with being in a submarine.

A December 1980 VA examination report reflects that the examiner concluded, in essence, that the Veteran did not manifest a chronic psychiatric disorder related to his service, although a diagnosis of generalized anxiety disorder was assigned.  The examiner stated that it was possible that the Veteran's generalized anxiety "could" crystallize into a phobic neurosis, but was not doing so at present. The February 1981 rating decision reflects that the Veteran's account of a stressor that occurred on board the submarine to which he was assigned was accepted as credible.  However, since there was no medical evidence of chronicity of a psychiatric disorder following the Veteran's service, the RO denied service connection for "claustrophobia-nerves."  The RO stated that there may be some similarities between current symptoms and manifestations "noted during the military service during the isolated submarine incident," but that "the available facts do not provide a basis for weaving a web of association between the military incident and the current condition."  A March 1981 notice to the Veteran stated that service connection for a "nervous condition" was denied.

With his December 1999 claim for service connection for PTSD, the Veteran identified a medical provider from whom he had been receiving treatment.  The Veteran again submitted evidence, including information obtained from the Internet, about a submarine accident involving the nuclear reactor, a coolant leak, on the USS GUARDFISH at a time when the Veteran's service treatment records showed that he was stationed on that submarine.

Additional service treatment records were obtained.  These treatment records again disclosed that claustrophobia was diagnosed during the Veteran's service.  The claim for service connection for PTSD was denied by a May 2000 rating decision, on the basis that the claim was not well-grounded.

After the RO issued the May 2000 rating decision, the Veteran highlighted his radiation exposure log, which was already of record in 1980.  Additionally, the Veteran provided a list of nuclear submarine accidents from a website which included a description of the April 1973 incident on the GUARDFISH.  Shortly after the RO received this information from the Veteran, the RO requested information from the U.S. Army & Joint Services Records Research Center (JSRRC, formerly, the U.S. Armed Services Center for Unit Records Research)(CURR)

At the time of VA examination in January 2001, the Veteran reported that he was treated in service for claustrophobia after he and about 60 other crewmembers were sealed in a forward compartment for more than a day with no food or water. The examiner assigned a diagnosis of PTSD. Additional VA treatment records were obtained. Those records disclose that the Veteran's psychiatric diagnoses were updated to include PTSD, related to trauma in service while onboard a nuclear submarine when it lost power and sustained a leak.  The Veteran's PTSD symptoms were found to have been significantly increased after a November 1998 motor vehicle accident.  

The record further reflects that the Veteran was afforded VA examinations, and VA treatment records were obtained.  The clinical records and VA examinations disclosed that diagnoses of PTSD had been assigned, and the examiners and providers concluded that the PTSD was linked to the Veteran's service.

Thereafter, in a June 2001 letter from the service department, the Navy, information was obtained that confirmed evidence already of record.  In this regard, these records disclosed that an incident involving possible radiation contamination of four crewmembers due to a leak of water which served as coolant for the submarine's reactor occurred on a submarine to which the Veteran was assigned while the Veteran was on board that submarine.

In an April 2004 rating decision, the RO granted service connection on the basis of the January 2001 VA medical examination and opinion relating the Veteran's diagnosed PTSD to trauma from the incident in service while aboard the nuclear submarine, a nexus opinion that had previously been missing and was the basis for the denial in the final February 1981 rating decision.  

Initially, the Board notes that a claim for disability compensation based on a mental disability is not always limited to the specific disability listed on the application for compensation.  See also 38 C.F.R. § 4.130 (classifying PTSD (Diagnostic Code 9411) as a form of anxiety disorder).  In this case, the Veteran's December 1999 claim for PTSD is not separate and distinct from his initial claim in September 1980 for "claustrophobia and nerves." The Board also finds that the February 1981 rating decision included a claim of entitlement to service connection for PTSD because the claim was considered by the RO as one for a psychiatric disorder generally, based on symptomatology to include anxiety, claustrophobia, "nerves," and the diagnosis of generalized anxiety disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  An appellant generally is not competent to diagnose his mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Id.  Hence, the Board construes the Veteran's December 6, 1999 claim for PTSD as encompassing entitlement to service connection for a psychiatric disability regardless of the precise diagnosis.

Moreover, the Board finds that the medical nexus evidence provided in the January 2001 VA examination, the basis of the grant in the April 2004 rating decision, is evidence that was needed to substantiate an element of the previously adjudicated claim from February 1981.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (the focus of the analysis of the Board must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  In light of Velez, the Board finds that the Veteran's claimed psychiatric condition in both his September 1980 claim and his December 1999 claim, has been described as manifested by overlapping symptomatology.  Although the Veteran termed his December 1999 claim as one for service connection for PTSD, he has consistently stated that he has problems with anxiety and "nerves."  The RO considered these statements in both the February 1981 and April 2004 rating decisions, thus the Veteran's lay diagnosis of "PTSD" cannot amount to a new claim.
 
Thus, the RO's February 1981 decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  The Board notes that there has been no argument that there was clear and unmistakable error in the prior February 1981 rating decision.  As noted above, the effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim. The Court explained that the term new claim, as it appeared in 38 C.F.R. § 3.400(q)(1), means a claim to reopen a previously and finally decided claim.

Thus, the correct effective date for the grant of service connection for PTSD is December 6, 1999.  The Board has also reviewed the evidence to determine whether a claim, formal or informal, existed prior to December 6, 1999; however, the Board finds that VA did not receive any correspondence or communication evidencing the Veteran's intent to reopen a claim for service connection for a psychiatric disorder, to include PTSD, prior to the claim on December 6, 1999.

The Board will additionally analyze the claim under § 3.156(c), which the Veteran's attorney argues provides for an earlier effective date.  In this regard, the Board notes that the Veteran's service on a submarine is reflected on the Veteran's DD 214 that was associated with the Veteran's first claims folder in 1980. The service treatment records obtained at the time of the 1981 rating decision disclose that the Veteran was treated for a psychiatric disorder in service that precluded further service on a submarine, but did not preclude service on a surface vessel.  The Veteran thereafter had additional military service, but not on a submarine.  Thus, there has always been evidence of in-service symptoms associated with submarine service.

The evidence lacking in 1981 was not evidence that a stressor occurred, but, rather, was evidence that the Veteran had a current psychiatric disorder linked to his service.  The Veteran's account of a stressful incident in service was of record as of 1981, and was not in dispute at that time.  The February 1981 rating decision reflects that the Veteran's account of a stressor that occurred on board the submarine to which he was assigned was accepted as credible.  The RO stated that there may be some similarities between current symptoms and manifestations "noted during the military service during the isolated submarine incident," but that "the available facts do not provide a basis for weaving a web of association between the military incident and the current condition."

In 1981, the examiner found no link between generalized anxiety and the Veteran's service because the Veteran had not again complained of the symptoms until several years had elapsed following his service separation. Moreover, when the Veteran submitted his claim, the examiner found that the Veteran was experiencing personal difficulties that would explain anxiety.  The 1981 denial of service connection for a psychiatric disorder was based on lack of a nexus.

The Board acknowledges that additional, more legible service treatment records were obtained after the Veteran submitted his 1999 claim that were not of record at the time of the 1981 unfavorable decision.  However, these records suggested that the psychiatric disorder diagnosed during the Veteran's service, claustrophobia, pre-existed his service as it was noted that he had a history of anxiety in elevators and on long car trips.  These additional service department records did not result in a grant of the Veteran's claim for service connection for PTSD.  

Thus, the record discloses that the grant of service connection for PTSD was not based in whole or in part on the additional service treatment records obtained during the course of this claim. The additional service treatment records were unfavorable to the claim. Rather, the grant of service connection for PTSD was based wholly on post-service, recent VA treatment records and VA examination reports that showed that chronic PTSD was diagnosed after the Veteran sustained a severe motor vehicle accident. The VA examiner opined that this accident caused a resurgence of thoughts about the in-service stressor, and PTSD re-emerged.

As noted in the statement of the facts, additional evidence about the Veteran's claimed in service stressor was obtained from the Department of the Navy and from CURR, after the Veteran furnished evidence of his stressor, a contamination incident on board the USS GUARDFISH. In April 2004, after the Board Remanded the claim, the Veteran was granted service connection for PTSD.  However, this grant was not based on the additional information provided by the Department of the Navy or CURR. At the time of the original decision in 1981, the element which was missing was a diagnosis of PTSD or medical opinion that the Veteran had a psychiatric disorder related to his service.  The current medical evidence (the nexus opinion), not the additional service department records, was the basis of the grant of service connection for PTSD.

Furthermore, contrary to the Veteran's attorney's argument, the recently decided case of Mayhue v. Shinseki, 24 Vet. App. 273 (2011), has no bearing on this matter.  In that decision, the CAVC held VA's administrative error in failing to verify the Veteran's stressor with the information it had at the time of the initial claim  (the Veteran's unit number and the dates of duty in Vietnam) prevented VA from verifying the claimed stressor with the Center for Research of Unit Records, which upon verification resulted in the grant of service connection for PTSD.  The Court explained that the reason for § 3.156(c) (which requires that VA reconsider decisions based on newly discovered service department records) is the concern that a claimant should not be harmed by an administrative deficiency on the part of VA in failing to previously obtain such service records for the purpose of verifying a stressor.  The Board notes that § 3.156(c) creates an exception to the general effective date rule set forth in 38 U.S.C.A. § 3.400.  The exception applies when VA receives official service department records that were unavailable at the time VA previously denied the claim for benefits and those records lead VA to award a benefit not granted in the previous decision.  See 70 Fed. Reg. 35,389.  

However, in the current case, there was no harm to the appellant by an administrative deficiency on the part of VA in failing to previously obtain such service records at the time of the 1981 decision.  Given that the submarine incident had been conceded in the 1981 decision, it is clear that no harm resulted to the appellant due to the RO not attempting to obtain service records verifying the claimed stressor.  Thus, the type of unjust scenario which § 3.156(c) was created to remedy is not present in the current case.  In addition, the eventual grant of service connection for PTSD was not based on the addition of any service department record, and is therefore differentiated from Mayhue (where the addition of a new report from the Center for Research of Unit Records provided verification of the Veteran's stressor, which was the missing element for the prior denials).  Rather the allowance of service connection in the current case was based on the receipt of post-service medical evidence (the January 2001 VA examination providing the medical nexus).  

Thus, the receipt of that additional service department evidence (which addressed a point already conceded by the RO in the 1981 decision) does not serve as a basis for reconsidering the 1981 denial of service connection for claustrophobia or "nerves."  For these reasons, the Board finds that the provisions of 3.156(c) do not provide a basis for an effective date prior to December 6, 1999.  Accordingly, the claim for an effective date prior to December 6, 1999, for the grant of service connection for PTSD is not established.



ORDER

The appeal for an effective date prior to December 6, 1999, for a grant of service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


